                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,
                                          Case No. 18-MC-51755
v.

MICHELLE FREEMAN,                         HON. GEORGE CARAM STEEH

       Defendant,

and

FIDELITY MANAGEMENT
TRUST CO.,

     Garnishee.
_____________________________/

       ORDER GRANTING DEFENDANT’S OBJECTION (DOC. 13) TO
     GARNISHMENT AND QUASHING WRIT OF GARNISHMENT (DOC. 6)

       This is a miscellaneous action in which the government is seeking a

garnishment order. Defendant Michelle Freeman was convicted of

conspiracy to commit heath care fraud. The court entered a judgment

against her on September 21, 2017. Doc. 13-1. She was sentenced to a

term of 20 months’ imprisonment and ordered to pay restitution in the

amount of $401,897.82. The judgment provides that “Defendant shall

receive credit on her restitution obligation for recovery from other


                                        -1-
defendants who contributed to the same loss that gave rise to defendant’s

restitution obligation.” Id. at 7.

      Based upon Defendant’s ability to pay, the court ordered a lump sum

payment of $100 “due immediately.” Id. The court further ordered that

“[p]ayment during the term of supervised release will commence within 60

days . . . after release from imprisonment. The court will set the payment

plan based on an assessment of the defendant’s ability to pay at that time.”

Id. Defendant was scheduled to be released from prison on April 18, 2019.

      On December 14, 2018, the government filed an application for a writ

of continuing garnishment. The Clerk issued a writ to Fidelity Management

Trust Company, which responded that Defendant has retirement account

with a market value of $65,016. After the parties stipulated to extend the

time to do so, Defendant filed a request for hearing regarding the

garnishment on March 18, 2019. Defendant objects that garnishing her

retirement account would be inconsistent with the terms of the judgment

and that it would cause her financial hardship.

                              LAW AND ANALYSIS

      The crux of Defendant’s argument is that her judgment does not

require her pay the balance of her restitution obligation immediately, but

rather it provides that the court will set a payment plan based upon her


                                        -2-
ability to pay. The government argues that the imposition of a payment

plan does not necessarily preclude the employment of other enforcement

measures.

      Courts have held that “[g]arnishment is improper where the

government is seeking payment of an amount that is not currently due.”

United States v. Williams, 898 F.3d 1052, 1055 (10th Cir. 2018). “By

statute, it is the district court – not the government – that determines how a

defendant is to pay restitution. . . . Thus, the government can enforce only

what the district court has ordered the defendant to pay.” United States v.

Martinez, 812 F.3d 1200, 1202 (10th Cir. 2015) (citing 18 U.S.C. §

3664(f)(2)); see also United States v. Hughes, 914 F.3d 947, 949-50 (5th

Cir. 2019) (following Martinez); 18 U.S.C. § 3664(f)(2) (“The court shall . . .

specify in the restitution order the manner in which, and the schedule

according to which, the restitution is to be paid. . . .”) (emphasis added).

      When the judgment provides for installment payments and does not

order that the full amount of restitution is payable immediately, courts have

held that the government may not attempt to enforce the full restitution

amount because the full amount is not yet due. See Hughes, 914 F.3d at

950 (“[T]he government’s attempt to enforce the full restitution amount

conflicts with the installment-based directive in Hughes’s original


                                         -3-
judgment.”); Martinez, 812 F.3d at 1203 (“[T]he district court specifically

declined to order immediate payment of the entire amount.”). As the Tenth

Circuit has explained:

      Courts have almost uniformly recognized a “crucial distinction”
      between cases . . . in which the court orders the defendant to
      pay only through a payment schedule with no requirement of
      immediate payment in full, and cases . . . in which the judgment
      specifies that the amount owed is due in full on the date of
      judgment, regardless of whether the judgment includes a back-
      up schedule of payments to cover any unpaid amounts.

Williams, 898 F.3d at 1055 (citations omitted). See also United

States v. Behrens, 656 Fed. Appx. 789, 790 (8th Cir. 2016) (denying

objection to garnishment because “the judgment specified that the

amount owed was due in full on the date of judgment”); United States

v. Shusterman, 331 Fed. Appx. 994, 996 (3d Cir. 2009) (garnishment

appropriate means to collect restitution when the “judgment provides

that restitution is due immediately”).

      In this case, the judgment does not provide that the full amount

of restitution is due immediately. Rather, the judgment states that the

court “will set the payment plan.” Doc. 13-1. Allowing the

government to seek garnishment under these circumstances “would

allow the government to usurp the district court’s role in evaluating

the defendant’s financial condition and setting the payment

                                         -4-
schedule.” Martinez, 812 F.3d at 1206 (noting that under 18 U.S.C.

§§ 3664 and 3572, “the district court must consider the defendant’s

financial condition before deciding how restitution is to be paid”). For

these reasons, the court will grant Defendant’s motion and quash the

writ of garnishment. The court will consider the value of Defendant’s

retirement account, as well as Defendant’s financial condition as a

whole, at the time it sets the payment plan.

                                   CONCLUSION

      IT IS HEREBY ORDERED that Defendant’s motion (Doc. 13) is

GRANTED and that the Writ of Continuing Garnishment (Doc. 6) is

QUASHED without prejudice.

Dated: June 11, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                     June 11, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                               -5-
